IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




No. PD-1552-07


THE STATE OF TEXAS

v.

 DAVID MALDONADO, Appellee




On Discretionary Review of Case 13-06-00519-CR of the
Thirteenth Court of Appeals,
Nueces County


	Womack, J., filed a concurring opinion, in which Cochran, J.,
joined.


	I join the Court's opinion with the understanding that, as the Court of Appeals' opinion
said, the "chain of events is undisputed." 
	The dissenting opinion says, "It is reasonable to believe that when Officer Ramirez
introduced himself, he stated in the same breath that he was there to talk to appellee about the
offense." Post, at 5. But there is no evidence to support such a belief, and the decision of the
Court of Appeals which we are reviewing did not rest on it.
	The most that could be said on this evidence is that, if the officer went to the jail
intending to violate the appellee's Sixth Amendment right to counsel, the appellee was too quick
for him.

Filed: June 4, 2008
Publish